Campbell J.:
Plaintiff below having undertaken to tow a raft belonging to defendant below, the tug slackened speed at some place in St. Clair River, and, on starting again, the ’tow-line, which- had dipped into the water, and sunk some distance, caught. and drew up an anchor and chain of considerable value, which were subsequently secured, and put on the raft, by the owner and hands of the latter. It is alleged, and evidence was introduced to show, that Cummings, the raft owner, agreed to sell the property, and divide the proceeds, and that he had sold the chain. The action was brought to recover one-'half of the price obtained.
*72The defendant below claimed that, by the laws of Michigan, property found must be appraised, and the appraisal left with the town clerk for a year, before the owner’s title 'could be divested. Upon this, he asked the Court to charge the jury that a contract, such as was sued upon, was a contract not to be performed within a year, and therefore void, because not in writing. This the ■ Court refused, but charged that the proof was that the anchor and chain were picked up in the St. Clair River, without proving that it was in the waters of the State of Michigan; but that, if the jury found, from the evidence, that they were picked up in waters subject to the admiralty'jurisdiction of the United States, as property abandoned and derelict, the statute of Michigan did not apply.
There was no error in this charge which can be complained of by plaintiff in error. In order to show the alleged illegality of the bargain, it was incumbent on the defendant below to prove that it came within the statute. Illegality will not be presumed. As the Court knew judicially that all of the St. Clair River was not within the State of Michigan, proof merely that ’the anchor- was found in the river, had no tendency to prove that it was found in any township in the State. The finder, therefore, was entitled as at, common law, without reference to the statute, and, as against all but the owner, had a complete title. So much of the charge as referred to the admiralty jurisdiction was immaterial, as plaintiff was entitled to have the jury instructed directly that the statute could not, under the proof made, apply to the case. But it could not change the rights of the parties in this controversy. The admiralty jurisdiction upon these waters, whatever may be its theoretical and possible extent, has only been vested in the District Courts in certain specified classes of cases, connected with external commerce. If salvage cases, respecting *73derelict property, are justiciable in those Courts, they must have' some reference to the commerce referred to; and the evidence in the case before us has no such reference. And had the case been brought within these rules, the finder could only be disturbed by some one having better right.
Defendant below also asked the Court to charge that the fact that the anchor and chain were caught by the rope belonging to the raft, and connecting the raft and tug-boat, did not of itself entitle plaintiff to a verdict for any portion of the value of the property. The Court refused this, and charged the jury that it was a joint finding, and that, if they found the agreement as alleged, they should find for the plaintiff, to the extent of one-half the proceeds of the chain.
We think this charge entirely correct. Had it not been for 'the tug, the anchor and chain would never have been caught or raised. If the rope belonged to the raft, it was, nevertheless, used in the towing, which was done by the tug. Securing the anchor and chain, after they had been^ found and brought up, could not destroy the rights of the finder. The tug owner was entitled to, at least, a joint interest, and the agreement to divide was upon adequate consideration, and only expressed what might have been the implied right of each upon a sale by consent.
There was no error in the judgment below, and it must be affirmed,' with costs. .
The other Justices concurred.